   EXHIBIT 7

(Filed Under Seal)
                                                 Page 1


           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


             CASE NO. 15-CV-07433-RWS


------------------------------------------x
VIRGINIA L. GIUFFRE,


                       Plaintiff,
v.
GHISLAINE MAXWELL,
                       Defendant.


-------------------------------------------x


                       June 1, 2016
                       9:12 a.m.


             C O N F I D E N T I A L
     Deposition of JOHN ALESSI, pursuant
     to notice, taken by Plaintiff, at the
     offices of Boies Schiller & Flexner, 401
     Las Olas Boulevard, Fort Lauderdale, Florida,
     before Kelli Ann Willis, a Registered
     Professional Reporter, Certified Realtime
     Reporter and Notary Public within and
     for the State of Florida.
                                                     Page 223
 1                           JOHN ALESSI
 2        Q.   You never received emails from either of
 3   them?
 4        A.   No, sir.
 5        Q.   So when there would be a message from one
 6   of them while they were out of town, they would call
 7   you, call you on the telephone?
 8        A.   I haven't spoken to Ghislaine in 12 years.
 9        Q.   Sorry.    I'm talking about when you worked
10   there and you would receive a message that they were
11   coming into town, would that be by way of telephone?
12       A.    Telephone, and also, there was a system at
13   the house, that it was MindSpring, MindSpring I
14   think it's called, that it was like a message system
15   that would come from the office.
16       Q.    What is MindSpring?
17       A.    It was a server.   I think it was -- the
18   office would have, like, a message system between
19   him, the houses, the employees, his friends.   They
20   would write a message on the computer.   There was no
21   email at that time.
22       Q.    Okay.    So what computer would you use?
23       A.    My computer in my office.
24       Q.    And so was part of your daily routine to
25   go to your computer and check to see if you had
                                                            Page 224
 1                              JOHN ALESSI
 2   MindSpring messages?
 3           A.   No.     That was at the end of my stay.    That
 4   was the very end of my stay.       I didn't get involved
 5   with that too much.        But it was a message system
 6   that Jeffrey received every two, three hours, with
 7   all the messages that would have to go to the office
 8   in New York, and they will print it and send it
 9   faxed to the house, and I would hand it to him.
10       Q.       Did it look like the message pads that
11   we've been looking at?
12       A.       No, no, nothing like that.
13       Q.       Was it typed-out messages?
14       A.       Yes, typed-out messages.
15       Q.       Just explain one example of how it would
16   work.    Let's say that Ghislaine wanted to send him a
17   message on MindSpring.       How would that work?
18       A.       An example?
19       Q.       Sure.
20       A.       It got so ridiculous at the end of my
21   stay, okay?    That Mr. Epstein, instead of talking to
22   me that he wants a cup of coffee, he will call the
23   office; the office would type it; they would send it
24   to me, Jeffrey wants a cup of coffee, or Jeffrey
25   wants an orange juice out by the pool.
                                                       Page 225
 1                           JOHN ALESSI
 2        Q.    He would call the office in New York.
 3   They would then type it in MindSpring?
 4        A.    Send it to me.
 5        Q.    How would you know to check for it?     How
 6   would you know to look for this MindSpring?
 7        A.    Because I was in the office.     I was there.
 8   I was there.    And we have a signal when it come on
 9   and says, Hey, you've got mail.
10       Q.    Okay.
11       A.    Every day.    Every day it was new things
12   put in.   That's why I left, too.
13       Q.    Do you know who set up the mind spring
14   system?
15       A.    It was a computer guy.      It was a computer
16   guy who worked only for Jeffrey.
17        .
18       Q.    Was he local to Palm Beach?
19       A.    No.   He was in New York.    Everything was
20   set up from New York.   And              , I remember
21   he came to Palm Beach to set up the system at the
22   house.
23       Q.    Did you become aware at some point in time
24   that there was a bag or a briefcase of cash that was
25   in the house?
                                                     Page 236
 1                         JOHN ALESSI
 2                    CERTIFICATE OF OATH
 3   STATE OF FLORIDA       )
 4   COUNTY OF MIAMI-DADE   )
 5
                 I, the undersigned authority, certify
 6      that JOHN ALESSI personally appeared before    me
        and was duly sworn.
 7               WITNESS my hand and official seal
        this 1st day of June, 2016.
 8
 9
                     Kelli Ann Willis, RPR, CRR
10                   Notary Public, State of Florida
                     Commission FF928291, Expires 2-16-20
11            + + + + + + + + + + + + + + + + + +
12                        CERTIFICATE
13   STATE OF    FLORIDA )
14   COUNTY OF MIAMI-DADE )
15               I, Kelli Ann Willis, Registered
        Professional Reporter and Certified Realtime
16      Reporter do hereby certify that     I was
        authorized to and did stenographically report the
17      foregoing deposition of JOHN ALESSI; that a review
        of the transcript was not requested; and that the
18      transcript is a true record of my stenographic
        notes.
19               I FURTHER CERTIFY that I am not a
        relative, employee, attorney, or counsel of    any
20      of the parties, nor am I a relative or employee of
        any of the parties' attorney or counsel connected
21      with the action, nor am I financially interested
        in the action.
22               Dated this 1st day of June, 2016.
23
24                      KELLI ANN WILLIS, RPR, CRR
25
